DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest an intercalation electrode composition for a lithium ion battery cathode comprising a transition metal phosphate, in which a transition metal ion undergoes a change in oxidation state of two between a charged state filled with intercalated lithium ions and discharged state depleted of intercalated lithium ions, having a capacity of at least 275 mAh/g at a discharge rate of C/20.  The prior art also fails to disclose a lithium ion battery cathode composition, comprising ε-VOPO4 with intercalated lithium ions, electrically conductive graphene, and a binder, having a capacity of at least 125 mAh/g while maintaining a voltage exceeding 3.7 V, at a discharge rate of C/20, on a current collector substrate.  Finally, the prior art fails to disclose a lithium ion battery cathode, comprising: an intercalation crystal material consisting essentially of solvothermally generated ε-VOPO4; graphene nanoplatelets; a binder; and a current collector coated with a slurry of a mixture of the ε-VOPO4, graphene nanoplatelets, and the binder, wherein the lithium ion battery cathode has a dual-lithium ion exchange per vanadium ion characteristic of at least 90%.  The prior art specifically fails to teach a transition metal phosphate having a very high capacity at a discharge rate of C/20, along with the other properties of the cathode mixture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722